The opinion of the court was announced by—
Wright, J.
Verdict for plaintiffs which was on defendant’s motion set aside and a new trial ordered. It seems that the motion was sustained upon the ground that the verdict was against the evidence. And this ruling we. shall not disturb. The record simply presents a case, where we would not have felt justified in interfering whether the motion had been overruled or sustained. There was most clearly no abuse of the discretion lodged with the court below, and the order a new trial is, therefore,
Affirmed.